Exhibit 10.51

 


AMENDED AND RESTATED


EMPLOYMENT AGREEMENT


 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made and
entered into as of the 18th day of October, 2004, by and between Inamed
Corporation, a Delaware corporation (the “Corporation”), and Nicholas L. Teti
(the “Executive”) (collectively, the “Parties”).  The Parties hereto, intending
to be legally bound, do hereby agree to amend and restate the employment
agreement entered into between Parties as of the 25th day of July, 2001 (the
“Initial Agreement”), as follows:

 

1.                                      DEFINITIONS.  In addition to certain
terms defined elsewhere in this Agreement, the following terms shall have the
following respective meanings:

 

1.1                                 “Affiliate” shall mean any Person
controlling, controlled by or under common control with, the Corporation.

 

1.2                                 “Base Salary” shall mean the salary provided
for in Section 4 of this Agreement.

 

1.3                                 “Board” shall mean the Board of Directors of
the Corporation.

 

1.4                                 “Cause” shall mean that the Executive:

 

(a)                                  has been convicted of any felony or any
crime involving fraud, theft, embezzlement, dishonesty or moral turpitude;

 

(b)                                 has engaged in conduct which is materially
injurious to the Corporation or its Affiliates, or any of their respective
customer or supplier relationships, financially or otherwise;

 

(c)                                  has failed to perform his duties as
required under Section 2 to the reasonable satisfaction of the Board after being
provided with notice thereof and thirty (30) days opportunity to remedy such
failure; or

 

(d)                                 in carrying out his duties under this
Agreement, has engaged in acts or omissions constituting gross negligence or
willful misconduct resulting, in either case, in material harm to the
Corporation.

 

1.5                                 “Change in Control” shall be deemed to have
occurred if:

 

(a)                                  Any “person”, as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (other than the Corporation, any trustee or other fiduciary
holding securities under an employee benefit plan of the Corporation, or any
corporation owned, directly or indirectly, by the stockholders of the
Corporation in substantially the same proportions as their ownership of stock of
the

 

--------------------------------------------------------------------------------


 

 

Corporation), becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Corporation
representing fifty-one percent (51%) or more of the combined voting power of the
Corporation’s then outstanding securities;

 

(b)                                 During any period of two (2) consecutive
years (not including any period prior to the execution of this Agreement),
individuals who at the beginning of such period constitute the Board, and any
new director (other than a director(s) designated by a person who has entered
into an agreement with the Corporation to effect a transaction described in
clause (a), (c) or (d) of this subsection) whose election by the Board or
nomination for election by the Corporation’s stockholders was approved by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
for election was previously so approved, cease for any reason to constitute at
least a majority thereof;

 

(c)                                  The stockholders of the Corporation approve
a merger or consolidation of the Corporation with any other corporation, other
than (i) a merger or consolidation which would result in the voting securities
of the Corporation outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than fifty (50%) of the combined voting power of the
voting securities of the Corporation or such surviving entity outstanding
immediately after such merger or consolidation or (ii) a merger or consolidation
effected to implement a recapitalization of the Corporation (or similar
transaction) in which no “person “ (as defined above) acquires more than twenty
percent (20%) of the combined voting power of the Corporation’s then outstanding
securities; or

 

(d)                                 the stockholders of the Corporation approve
an agreement for the sale or disposition by the Corporation of all or
substantially all of the Corporation’s assets.

 

1.6                                 “Corporation Property” shall mean all items
and materials provided by the Corporation to the Executive, or to which the
Executive has access, in the course of his employment, including, without
limitation, all files, records, documents, drawings, specifications, memoranda,
notes, reports, manuals, equipment, computer disks, videotapes, drawings,
blueprints and other documents and similar items relating to the Corporation,
its Affiliates or their respective customers, whether prepared by the Executive
or others, and any and all copies, abstracts and summaries thereof.

 

1.7                                 “Competition” shall mean any direct or
indirect research on, or development, production, marketing, leasing or selling
of, any product, process or service which is the same as, similar to, or in
competition with, any line of business or research in which the Corporation or
any Affiliate is now engaged, was engaged at any time during the Executive’s
employment or hereinafter engages during the Executive’s employment.  The terms
“competitive” and “compete” shall have correlative meanings.

 

2

--------------------------------------------------------------------------------


 

1.8           “Confidential Information” shall mean all nonpublic and/or
proprietary information and trade secrets respecting the business of the
Corporation or any Affiliate, including, without limitation, its products,
programs, projects, promotions, marketing plans and strategies, business plans
or practices, business operations, employees, research and development,
intellectual property, software, databases, trademarks, pricing information and
accounting and financing data.  Confidential Information also includes
information concerning the Corporation’s or any Affiliate’s customers or
clients, such as their identity, address or any other information kept by the
Corporation or any Affiliate concerning its customers whether or not such
information has been reduced to documentary form.  Confidential Information does
not include information that is, or becomes, available to the public unless such
availability occurs through an unauthorized act on the part of the Executive.

 

1.9           “Disability” shall mean a physical or mental incapacity that
prevents the Executive from performing the essential functions of his position
with the Corporation for a period of one hundred eighty (180) days as determined
(a) in accordance with any long-term disability plan provided by the Corporation
of which the Executive is a participant, or (b) by the following procedure:  The
Executive agrees to submit to medical examinations by a licensed healthcare
professional selected by the Corporation, in its sole discretion, to determine
whether a Disability exists.  In addition, the Executive may submit to the
Corporation documentation of a Disability, or lack thereof, from a licensed
healthcare professional of his choice.  Following a determination of a
Disability or lack of Disability by the Corporation’s or the Executive’s
licensed healthcare professional, the other Party may submit subsequent
documentation relating to the existence of a Disability from a licensed
healthcare professional selected by such other Party.  In the event that the
medical opinions of such licensed healthcare professionals conflict, such
licensed healthcare professionals shall appoint a third licensed healthcare
professional to examine the Executive, and the opinion of such third licensed
healthcare professional shall be dispositive.

 

1.10         “Good Reason” shall mean and exist if, without the Executive’s
prior written consent, one or more of the following events occurs:

 

(a)                                  the Executive is assigned duties or
responsibilities that are inconsistent, in any significant respect, with the
position of Chief Executive Officer;

 

(b)                                 the Executive’s title as Chief Executive
Officer is changed;

 

(c)                                  the Executive ceases to be Chairman of the
Board, other than due to his voluntary resignation;

 

(d)                                 the Executive’s Base Salary is decreased by
the Corporation;

 

(e)                                  the Executive is excluded from
participation in any employee benefit plan or program offered to other
executives of the Corporation or his benefits under such plans or programs are
materially reduced;

 

(f)                                    the Corporation fails to reimburse the
Executive for business expenses in accordance with the Corporation’s policies,
procedures or practices; or

 

3

--------------------------------------------------------------------------------


 

(g)                                 the Corporation fails to obtain a written
agreement from any successor or assign of the Corporation to assume the
obligations under this Agreement upon a Change in Control; or

 

(h)                                 the Executive is required to relocate his
principal place of business more than sixty (60) miles from 5540 Ekwill Street,
Santa Barbara, California, other than as a result of the Executive’s decision to
relocate the Corporation’s principal office;

 

provided, however, that none of the foregoing shall constitute Good Reason if:
(i) the Executive gives the Corporation timely notice of his intent to terminate
for Good Reason and the Corporation cures or remedies the reasons cited by the
Executive in said notice within thirty (30) days of receipt of said notice, or
(ii) sixty (60) days or more have passed between the event(s) constituting Good
Reason and the Executive’s giving notice that he is terminating his employment
for Good Reason.

 

1.11                           “Person” shall mean any individual, firm,
partnership, association, trust, company, corporation or other entity.

 

1.12                           “Post-Employment Period” shall mean the
twenty-four (24) month period following the termination of the Executive’s
employment, regardless of the reason for such termination.

 

1.13                           “Term of Employment” shall mean the period
specified in Subsection 3.

 

2.                                       POSITIONS AND DUTIES.

 

As of the Effective Date (as defined below), the Corporation shall employ the
Executive, and the Executive hereby accepts such employment, as Chief Executive
Officer of the Corporation upon the terms and provisions set forth in this
Agreement.  The Executive shall report to the Board.  The Executive shall
observe and comply with the Corporation’s rules and regulations regarding the
performance of his duties and shall carry out and perform all orders, directions
and policies given to him by the Board.  The Executive shall at all times carry
out the duties assigned to him in a loyal, trustworthy and businesslike manner.

 

3.                                       TERM.

 

This Agreement shall be effective on July 25, 2004 (the “Effective Date”), and
shall continue for a period of five (5) years from the Effective Date; provided,
however, that this Agreement shall be extended automatically at the end of the
five (5) year term for a one (1) year term and thereafter for successive one (1)
year terms if neither Party has advised the other in writing in accordance with
Subsection 10.1 at least sixty (60) days prior to the end of the then current
term that such term will not be extended for an additional one (1) year term. 
The five (5) year term and each successive one (1) year term (if any) shall be
referred to herein as the “Term of Employment”.

 

4

--------------------------------------------------------------------------------


 

4.                                       COMPENSATION AND BENEFITS.

 

4.1                                 Base Salary.  The Executive’s annual base
salary (the “Base Salary”) shall be FIVE HUNDRED THOUSAND DOLLARS ($500,000.00),
payable in accordance with the Corporation’s pay policy, with applicable
federal, state and local taxes withheld.  The Base Salary shall be increased
annually, effective March 1 of each year, by the amount of the CPI Increase (as
defined below) during the preceding 12-month period.  In addition, the Board
will review the Base Salary annually for increase, but not decrease, provided
that any such increase (other than the CPI Increase) shall be in the Board’s
sole discretion.  Any changes to the Executive’s compensation will be recorded
in subsequent written amendments to this Agreement.  The “CPI Increase” for any
period shall mean the aggregate percentage increase (but not decrease) during
such period, if any, in the Consumer Price Index For All Urban Consumers, U.S.
city average, as published by the U.S. Department of Labor.

 

4.2                                 Incentive Compensation.

 

4.2.1                        The Corporation may pay the Executive an annual
discretionary bonus for each fiscal year ending during the Term of Employment in
an amount that will be determined by the Compensation Committee based on
criteria, including the Executive’s performance and the performance of the
Corporation, established in the first (1st) quarter of each year.  Any annual
bonus that may be awarded to the Executive shall be paid at the same time as
annual bonuses are paid to other senior officers of the Corporation, unless the
Executive has elected to defer receipt of all or part of the bonus amounts to
which he is entitled in respect of any such calendar year in accordance with the
terms and provisions of any deferred compensation program maintained by the
Corporation.  Subject to the foregoing, the Executive’s target for any
discretionary annual bonus shall be seventy percent (70%) of his Base Salary,
but shall be subject to adjustment in the reasonable discretion of the Board,
based upon exceptional, unforeseen factors not reflected in the performance
criteria established as set forth above.

 

4.3                                 Reimbursements.  The Executive shall be
reimbursed by the Corporation, upon presentation of appropriate documentation,
for reasonable expenses and disbursements incurred by him in the course of the
performance of his duties hereunder.

 

4.4                                 Benefit Plans.  The Executive shall be
entitled to participate, on the same basis as the Corporation’s other executive
employees, in all benefit plans (the “Benefit Plans”) maintained by the
Corporation for its executive employees generally, including but not limited to
group medical, dental, life and disability insurance plans, incentive or stock
option plans, thrift, pension, profit-sharing, stock bonus and long-term
performance award plans or any other plan, program or policy of the Corporation
that is intended to benefit employees, as in effect from time to time.

 

4.5                                 Fringe Benefits.  The Executive shall be
entitled to receive, on the same basis as the Corporation’s other executive
employees, all other benefits maintained by the Corporation for its executive
employees generally, as in effect from time to time.  The Executive will be
granted paid leave consistent with the Corporation’s paid leave policy in effect
from time to time.

 

5

--------------------------------------------------------------------------------


 

4.5.1                        Automobile Allowance.  To assist the Executive in
the performance of his duties hereunder, the Corporation shall provide the
Executive with a monthly automobile allowance in the amount of $1,250.00;
provided, however, that the Corporation shall reimburse the Executive for any
taxes that may be determined to be due and owing as a result of such allowance.

 

4.5.2                        Tax Preparation Assistance.  The Company will
reimburse the Executive for expenses reasonably incurred in connection with
obtaining assistance in financial planning and income tax preparation and filing
in an amount not to exceed five thousand dollars ($5,000) per year for a period
of three (3) years upon his submission of appropriate documentation of such
expenses.

 

4.6                                 Stock Options and Lock-Up Agreements.

 

4.6.1                        Stock Options and Restricted Shares.  Except as
provided in Sections 8.1(g) and 8.3(e) and Section 9.1, the Executive’s rights
and obligations with respect to all options to purchase shares of the
Corporation’s common stock (the “Options”) previously granted to the Executive
shall continue to be subject to the Inamed Corporation Executive Officer Stock
Option Plan and any implementing agreement between the Corporation and the
Executive, as the same may be amended from time to time, and the Executive’s
rights and obligations with respect to all restricted shares of the
Corporation’s common stock (the “Restricted Shares”) that have previously been
awarded to the Executive shall continue to be subject to the Inamed Corporation
Executive Officer Restricted Stock Plan and any implementing agreement, as the
same may be amended.

 

4.6.2                        The 2004 Performance Base Stock Option/Restricted
Stock Plan.  The Executive shall be eligible to participate in the Corporation’s
2004 Performance Base Stock Option/Restricted Stock Plan, and any Options and
Restricted Shares shall be granted thereunder in the sole discretion of the
Board and the Compensation Committee of the Board.

 

4.6.3                        Lock-Up Agreements.  The Executive will execute any
other documents reasonably required by the Corporation in connection with the
Options, including, without limitation, any reasonable lock-up or similar
agreements required by the Corporation’s underwriters in connection with any
offering of the Corporation’s securities.

 

5.                                       DUTY OF LOYALTY.

 

5.1                                 Executive’s Position of Trust.  As a result
of the Executive’s employment, the Executive will have access to Confidential
Information.

 

5.2                                 Obligations During the Term.  The Executive
agrees that during the Term of Employment he shall diligently devote his time
and efforts to the duties and responsibilities assigned to him by the
Corporation, and without prior express written authorization of the Board, the
Executive shall not, directly or indirectly, either alone or in concert with
others, engage in any of the following activities:

 

(a)                                  Perform or render any services of a
business, professional or commercial nature, relating to services or products
competitive with the Corporation,

 

6

--------------------------------------------------------------------------------


 

to or for the benefit of himself or any other person or entity, whether for
compensation or otherwise, except for personal investments and other activities
approved by the Corporation;

 

(b)                                 Engage in any activity directly or
indirectly in Competition with or adverse to the Corporation;

 

(c)                                  Engage in any activity for purpose of
influencing or attempting to influence the Corporation’s customers, either
directly or indirectly, to conduct business with any business enterprise in
Competition with the Corporation; or

 

(d)                                 Undertake or participate in any planning for
or organization of any business activity that is or will be in competition with
the Corporation in any field(s) or area(s) in which the Executive has worked or
with which the Executive has come into contact, or of which the Executive has
gained knowledge during the Term of Employment.

 

5.3                                 Post-Employment Obligations.  As a condition
of the Executive’s having access to Confidential Information, and in
consideration of the payments and benefits provided hereunder, the Executive
agrees that during the Post-Employment Period, the Executive will not, directly
or indirectly, either for himself or for any other person or entity, whether as
an agent, consultant, employee, officer, director, investor, partner,
shareholder, proprietor or in any other individual or representative capacity
(excluding the holding for investment of less that five percent (5%) of the
outstanding securities of any corporation which are regularly traded on a
recognized stock exchange), do any of the following:

 

(a)                                  Engage in Competition with the Corporation
without the Corporation’s prior express written approval;

 

(b)                                 Divert or take away (or attempt to divert or
take away) any of the Corporation’s present, former or prospective customers,
including, but not limited to, those upon whom he called, met with or became
acquainted with while engaged as an employee of the Corporation;

 

(c)                                  Interfere with the contractual or business
relationships of the Corporation;

 

(d)                                 Solicit or attempt to solicit any employees
or clients of the Corporation; or

 

(e)                                  Slander or disparage the Corporation, or
undertake any activity which adversely impacts, or is reasonably likely to
impact, the goodwill of the Corporation and its business opportunities.

 

5.4                                 Corporation Property.  The Executive agrees
that upon termination of his employment by the Corporation for any reason, or at
such earlier time as the Corporation may request, the Executive shall forthwith
return to the Corporation all documents and other property in his possession
belonging to the Corporation or any of its Affiliates.

 

7

--------------------------------------------------------------------------------


 

5.5.                              Severability.  Each of the covenants of
Section 5 shall be construed as separate covenant covering the subject matter in
each of the separate counties and states in the United States and governmental
subdivisions outside of the United States (collectively, the “Governmental
Units”).  To the extent that any covenant is determined by a court of competent
jurisdiction to be unenforceable in any one or more of said Governmental Units,
said covenant  shall not be affected with respect to any other Governmental
Unit, each covenant with respect to each Governmental Unit being construed as
severable and independent.

 

6.                                       INTELLECTUAL PROPERTY AND
CONFIDENTIALITY AGREEMENT.

 

6.1                                 The Intellectual Property and
Confidentiality Agreement that the Executive executed as of July 25, 2001, shall
continue in full force and effect according to its terms; provided, however,
that (a) nothing in Article 3 of said agreement shall prohibit the Executive
from removing any Corporation Property from the premises of the Corporation to
the extent necessary in the course of the Executive’s performance of his duties
hereunder and/or for other legitimate purposes of the Corporation, and (b) the
restrictions set forth in Article 5 shall apply during the Term of Employment
and during the Post-Employment Period.

 

6.2                                 During the Post-Employment Period, the
Executive will not undertake any employment or other activity wherein the loyal
and complete fulfillment of the duties of such employment or activity would call
upon the Executive to make judgments that will require him to draw upon or
otherwise to use, directly or indirectly, any Confidential Information that is
covered by this Agreement or the Intellectual Property and Confidentiality
Agreement or put the Executive in a position of being at risk of making
judgments that draw upon or use Confidential Information or making use of
Confidential Information inevitable.

 

7.                                       TERMINATION.

 

7.1                                 Grounds.  This Agreement, and the
Executive’s employment hereunder, shall terminate upon the occurrence of any of
the following events:

 

(a)                                  Expiration of Term.  Upon or after the
expiration of the Term of Employment;

 

(b)                                 Termination by the Executive.  By the
Executive (i) with Good Reason, or (ii) without Good Reason, in each case upon
thirty (30) days’ prior written notice to the Corporation;

 

(c)                                  Termination by the Corporation for Cause. 
By the Corporation immediately for Cause;

 

(d)                                 Termination by the Corporation without
Cause.  By the Corporation without Cause, upon thirty (30) days’ prior written
notice to the Executive;

 

(e)                                  Disability.  In the event of the
Executive’s Disability; or

 

(f)                                    Death.  Upon the death of the Executive.

 

8

--------------------------------------------------------------------------------


 

8.                                      TERMINATION PAYMENTS.

 

8.1                                 Termination Due to Death or Disability.  In
the event of a termination due to the Executive’s death or Disability, the
Executive or his estate, as the case may be, shall be entitled, in lieu of any
other compensation whatsoever, to:

 

(a)                                  payment of his Base Salary at the rate in
effect at the time of his termination until the date of death or Disability;

 

(b)                                 any annual bonus awarded but not yet paid;

 

(c)                                  any annual bonus that would have been
payable with respect to the year of termination in the absence of the
Executive’s death or Disability, pro-rated for the period the Executive worked
prior to his death or Disability, provided that the Executive worked at least
six (6) months in the year for which the annual bonus is payable;

 

(d)                                 any deferred compensation or bonuses,
including interest or other credits on the deferred amounts, to the extent
provided in the plans or programs providing for deferral;

 

(e)                                  reimbursement of expenses incurred but not
paid prior to such termination of employment; and

 

(f)                                    such rights to other benefits as may be
provided in applicable plans and programs of the Corporation, including, without
limitation, applicable employee benefit plans and programs, according to the
terms and provisions of such plans and programs; and

 

(g)                                 immediate pro-rata vesting of any Restricted
Shares previously awarded to the Executive based on the number of months the
Executive has worked for the Corporation from the date of grant as a percentage
of the total number of months required for complete vesting in absence of a
termination of employment, and cancellation of any remaining Restricted Shares
not so vested.

 

8.2                                 Termination for Cause or Without Good
Reason.  In the event that the Corporation terminates the Executive’s employment
for Cause or the Executive terminates his employment without Good Reason, the
Executive shall be entitled, in lieu of any other compensation and benefits
whatsoever, to:

 

(a)                                  payment of his Base Salary at the rate in
effect at the time of his termination through the date of termination of
employment;

 

(b)                                 any deferred compensation or bonuses,
including interest or other credits on the deferred amounts, to the extent
provided in the plans or programs providing for deferral;

 

9

--------------------------------------------------------------------------------


 

(c)                                  such rights to other benefits as may be
provided in applicable plans and programs of the Corporation, including, without
limitation, applicable employee benefit plans and programs, according to the
terms and conditions of such plans and programs; and

 

(d)                                 reimbursement of expenses incurred but not
paid prior to such termination of employment.

 

8.3                                 Termination Without Cause or for Good
Reason.  In the event the Corporation terminates the Executive’s employment
hereunder without Cause or the Executive terminates his employment for Good
Reason, the Executive shall be entitled to the following payments and benefits:

 

(a)                                  payment of his Base Salary in effect at the
time of termination during the Post-Employment Period;

 

(b)                                 any annual bonus awarded but not yet paid;

 

(c)                                  any annual bonus that would have been
payable with respect to the year of termination, pro-rated for the period the
Executive worked prior to such termination, provided that the Executive worked
at least six (6) months in the year for which the annual bonus is payable;

 

(d)                                 any deferred compensation or bonuses,
including interest or other credits on the deferred amounts, to the extent
provided in the plans or programs providing for deferral;

 

(e)                                  immediate pro-rata vesting of any
Restricted Shares previously awarded to the Executive based on the number of
months the Executive has worked for the Corporation from the date of grant as a
percentage of the total number of months required for complete vesting in
absence of a termination of employment, and cancellation of any remaining
Restricted Shares not so vested;

 

(f)                                    reimbursement of expenses incurred but
not paid prior to such termination of employment; and

 

(g)                                 continuation of participation in the
Corporation’s group medical, dental and life insurance plans during the
Post-Employment Period or until the date on which the Executive first becomes
eligible for substantially equivalent insurance coverage provided by any other
entity following termination of employment by the Corporation, whichever occurs
first.

 

10

--------------------------------------------------------------------------------


 

8.4                                 Expiration of Term.

 

8.4.1                        In the event that the Executive’s employment is
terminated by reason of the expiration of any Term of Employment as a result of
the Corporation giving notice of its intention not to extend any Term of
Employment under Section 3 of this Agreement, the Executive shall be entitled to
the following payments and benefits:

 

(a)                                  payment of his Base Salary in effect at the
time of termination for a period of twenty four (24) months;

 

(b)                                 any annual bonus awarded but not yet paid;

 

(c)                                  any annual bonus that would have been
payable with respect to the year of termination, pro-rated for the period the
Executive worked prior to such termination, provided that the Executive worked
at least six (6) months in the year for which the annual bonus is payable;

 

(d)                                 any deferred compensation or bonuses,
including interest or other credits on the deferred amounts, to the extent
provided in the plans or programs providing for deferral;

 

(e)                                  reimbursement of expenses incurred but not
paid prior to such termination of employment;

 

(f)                                    continuation of participation in the
Corporation’s group medical, dental and life insurance plans for a period of
twelve (12) months or until the date on which the Executive first becomes
eligible for substantially equivalent insurance coverage provided by any other
entity following termination of employment by the Corporation, whichever occurs
first, and

 

(g)                                 such rights to other benefits as may be
provided in applicable plans and programs of the Corporation, including, without
limitation, applicable employee benefit plans and programs, according to the
terms and conditions of such plans and programs.

 

8.4.2                        In the event that the Executive’s employment is
terminated at the end of the initial Term of Employment by reason of the
Executive giving notice of his intention not to extend the initial Term of
Employment beyond July 25, 2009, under Section 3 of this Agreement, the
Executive shall be entitled to the following payments and benefits, subject to
the conditions set forth in this Section 8.4.2:

 

(a)                                  payment of his Base Salary in effect at the
time of termination for a period of twelve (12) months;

 

(b)                                 any annual bonus awarded but not yet paid;

 

11

--------------------------------------------------------------------------------


 

(c)                                  any annual bonus that would have been
payable with respect to the year of termination, pro-rated for the period the
Executive worked prior to such termination, provided that the Executive worked
at least six (6) months in the year for which the annual bonus is payable;

 

(d)                                 any deferred compensation or bonuses,
including interest or other credits on the deferred amounts, to the extent
provided in the plans or programs providing for deferral;

 

(e)                                  reimbursement of expenses incurred but not
paid prior to such termination of employment;

 

(f)                                    continuation of participation in the
Corporation’s group medical, dental and life insurance plans during the period
in which the Executive is providing consulting services in accordance with the
proviso set forth at the end of this Section 8.4.2 or until the date on which
the Executive first becomes eligible for substantially equivalent insurance
coverage provided by any other entity following termination of employment by the
Corporation, whichever occurs first; and

 

(g)                                 such rights to other benefits as may be
provided in applicable plans and programs of the Corporation, including, without
limitation, applicable employee benefit plans and programs, according to the
terms and conditions of such plans and programs;

 

provided, however, that the foregoing payments and benefits shall not be made
unless the Executive: (i) provides the Corporation with no less than six (6)
months prior written notice of his intention not to renew the initial Term of
Employment, (ii) enters into a consulting agreement that is reasonably
satisfactory to the Corporation for a term of twelve (12) months that requires
the Executive to perform up to twenty-five (25) hours of services per week at
the Corporation’s option, (iii) the Executive complies with the other conditions
set forth in this Section 8 and the post-employment obligations set forth in
Section 5 and Section 6, and (iv) does not perform services for any other person
or entity, whether as an employee, consultant or independent contractor, or any
other capacity, without the Board’s written approval.

 

8.5                                 Non-Duplication of Benefit; Set-Offs. 
Notwithstanding the foregoing, nothing in this Agreement shall result in a
duplication of payments or benefits provided under this Section 8, nor shall
anything in this Agreement require the Corporation to make any payment or to
provide any benefit to the Executive that the Corporation is otherwise required
to provide under any other contract, agreement or arrangement.  In addition, in
the event of the Executive’s termination prior to full repayment of any loan
obligations the Executive may owe to the Corporation, any separation payments
due under Section 8 will be reduced by the amount outstanding.

 

12

--------------------------------------------------------------------------------


 

8.6                                 Conditions.  No payments or benefits payable
to the Executive upon the termination of his employment pursuant to this Section
8 shall be made to the Executive unless and until he executes a general release
in a form satisfactory to the Corporation and such general release becomes
effective pursuant to its terms.  In addition, in the event that the Executive
violates any Post-Employment Period obligations set forth in Sections 5 and 6,
the Corporation may exercise the options set forth in Section 10.2 below.

 

9.                                       CHANGE IN CONTROL.

 

9.1                                 Vesting of Stock Options and Restricted
Shares.  In the event of a Change in Control, the Options and Restricted Shares
and any other options or restricted shares granted by the Corporation to the
Executive shall vest immediately pro-rata based on the number of months the
Executive has worked for the Corporation from the date of grant as a percentage
of the total number of months otherwise required for complete vesting, unless
the vesting provisions set forth in any agreement pursuant to which the grant
was made provide for greater accelerated vesting rights.

 

9.2                                 Termination by the Corporation Without Cause
or by the Executive for Good Reason After a Change in Control.  If within twelve
(12) months following a Change in Control, the Executive’s employment is
terminated by the Corporation without Cause or by the Executive for Good Reason,
the Executive shall be entitled, in lieu of any other compensation and benefits
whatsoever under Section 8 or otherwise, to:

 

(a)                                  payment of his Base Salary at the rate in
effect at the time of his termination through the date of termination of
employment;

 

(b)                                 an amount equal to the greater of (i) three
(3) times his Base Salary at the time of the Change in Control or (ii) three (3)
times his Base Salary at the time of the termination of his employment,
three-fifths (3/5) of which shall be paid in a lump sum upon satisfaction of the
conditions set forth in Subsection 8.6 and two-fifths of which shall be paid out
in equal bi-weekly installments over a period of twelve (12) months;

 

(c)                                  any annual bonus awarded but not yet paid;

 

(d)                                 reimbursement of expenses incurred but not
paid prior to such termination of employment; and

 

(e)                                  continuation of participation in the
Corporation’s group medical, dental and life insurance plans until the earlier
of twenty-four (24) months from the date of termination or until the date on
which the Executive first becomes eligible for substantially equivalent
insurance coverage provided by any other entity following termination of
employment by the Corporation.

 

13

--------------------------------------------------------------------------------


 

9.3                                 Termination by Executive without Good Reason
After a Change in Control.  If the Executive terminates his employment without
Good Reason after the first (1st) anniversary of a Change in Control but within
ninety (90) days following such anniversary, the Executive shall be entitled, in
lieu of any other compensation and benefits under Section 8 or otherwise, to:

 

(a)           payment of his Base Salary at the rate in effect at the time of
his termination through the date of termination of employment;

 

(b)                                 an amount equal to the greater of (i) one
and one-half (1½) times his Base Salary at the time of the Change in Control or
(ii) one and one-half (1½) times his Base Salary at the time of the termination
of his employment, which shall be paid in a lump sum upon satisfaction of the
conditions set forth in Subsection 8.6;

 

(c)                                  any annual bonus awarded but not yet paid;

 

(d)                                 reimbursement of expenses incurred but not
paid prior to such termination of employment; and

 

(e)                                  continuation of participation in the
Corporation’s group medical, dental and life insurance plans until the earlier
of eighteen (18) months from the date of termination or until the date on which
the Executive first becomes eligible for substantially equivalent insurance
coverage provided by any other entity following termination of employment by the
Corporation.

 

9.4                                 If any payment or right accruing to the
Executive under this Agreement, either alone or together with other payments or
rights accruing to the Executive from the Corporation or an Affiliate (“Total
Payments”) would constitute a “parachute payment,” as defined in Section 280G of
the Code and regulations thereunder, the Executive shall have the following
options:

 

(a)                                  having the Total Payments reduced to the
largest amount or greatest right that will result in no portion of the Total
Payment being subject to an excise tax under Section 4999 of the Code or being
disallowed as a deduction under Section 280G of the Code, or

 

(b)                                 receiving the Total Payments, without
reduction, and accepting full responsibility for the payment of any taxes on the
Total Payments (including any applicable excise taxes) imposed by the Code upon
the recipient of the Total Payment;

 

provided, however, that the Executive shall cooperate in good faith with the
Corporation in providing the necessary information for making a determination of
the applicability of Section 280G.

 

14

--------------------------------------------------------------------------------


 

10.                                 MISCELLANEOUS.

 

10.1                           Notices.  Any written notice required or
permitted to be given shall be deemed delivered either when personally delivered
or when mailed, registered or certified, postage prepaid with return receipt
requested, if to the Executive, addressed to the last residence address of the
Executive as shown in the records of the Corporation, and if to the Corporation,
addressed to the Chairman of the Board at its principal office in Santa Barbara,
California.  Mailed notices shall be deemed received two (2) business days after
the date of deposit in the mail.

 

10.2                           Remedies.

 

10.2.1                  Equitable Remedies.  The Executive acknowledges and
agrees that any breach, violation or evasion of the terms, conditions and
provisions of Sections 5 and 6 above, will result in immediate and irreparable
injury and harm to the Corporation and shall entitle the Corporation to
injunctive relief, as well as to all other legal or equitable remedies to which
the Corporation may be entitled.

 

10.2.2                  Cessation/Reimbursement of Payments.  If the Executive
violates any provision of Sections 5 or 6, the Corporation may, upon giving
written notice to the Executive, immediately cease all payments and benefits
that it may be providing to the Executive pursuant to Sections 8 or 9, and the
Executive may be required to reimburse the Corporation for any payments received
from, and the cash value of any benefits provided by, the Corporation between
the first day of the violation and the date such notice is given; provided,
however, that the foregoing shall be in addition to such other remedies as may
be available to the Corporation and shall not be deemed to permit the Executive
to forego or waive such payments in order to avoid his obligations under
Sections 5 or 6.

 

10.3                           Partial Invalidity.  If any term or provision of
this Agreement or the application thereof to any person or circumstance shall be
held to be invalid or unenforceable to any extent, the remainder of this
Agreement or application of such term or provision to persons or circumstances
other than those to which it is held invalid or unenforceable shall not be
affected thereby, and each term and provision of the Agreement shall be valid
and be enforced to the fullest extent permitted by law.

 

10.4                           Waiver.  No waiver of any right hereunder shall
be effective for any purpose unless in writing, signed by the Party hereto
possessing said right, nor shall any waiver be construed to be a waiver of any
subsequent right, term or provision of this Agreement.

 

10.5                           Assignment; Effect on Agreement.  It is hereby
acknowledged and agreed that the Executive’s rights and obligations under this
Agreement are personal in nature and shall not be assigned or delegated.  This
Agreement shall be binding on and inure to the benefit of the heirs, personal
representatives, successors and assigns of the Parties, subject, however, to the
restrictions on assignment and delegation contained herein.

 

15

--------------------------------------------------------------------------------


 

10.6                           Disputes Resolution and Arbitration.

 

10.6.1                  Any dispute arising in connection with the
interpretation or enforcement of the provisions of this Agreement, or its
application or validity, will be submitted to arbitration.  Such arbitration
proceedings shall be instituted in Santa Barbara, California, in accordance with
the rules then existing of the American Arbitration Association.  This agreement
to arbitrate is specifically enforceable.

 

10.6.2.               Any award rendered in any such arbitration proceeding will
be final and binding on each of the Parties, and judgment may be entered thereon
in any court of competent jurisdiction.  The arbitrator shall have the authority
to compel the Party that does not substantially prevail in such proceeding to
pay the reasonable costs and fees of the prevailing Party (including reasonable
and customary legal fees and expenses) to the extent that the arbitrator deems
appropriate.

 

10.7                           Governing Law.  This Agreement, including the
validity, interpretation, construction and performance hereof, shall be governed
by and construed in accordance with the laws of the State of Delaware, as the
state of the Corporation’s incorporation, not withstanding any conflict of law
principles, and without regard to the place of execution or performance of
employment duties, or residence of the parties.

 

10.8                           Entire Agreement.  Unless expressly provided to
the contrary herein, this Agreement contains the entire agreement and
understanding between the Parties and supersedes all prior agreements and
understandings, oral or written.  In the event of any discrepancy or conflict
between the terms and conditions of this Agreement and the terms and conditions
of any other agreement between the Corporation and the Executive referred to or
provided for herein, the terms and conditions of this Agreement shall prevail. 
No modification or termination of this Agreement shall be valid unless in
writing and signed by both Parties.

 

11.                               ACKNOWLEDGEMENT.  The Executive represents and
acknowledges the following:

 

(a)                                  he has carefully read this Agreement in its
entirety;

 

(b)                                 he understands the terms and conditions
contained herein;

 

(c)                                  he has had the opportunity to review this
Agreement, at his discretion, with legal counsel of his own choosing and has not
relied on any statement made by the Corporation or its legal counsel as to the
meaning of any term or condition contained herein or in deciding whether to
enter into this Agreement; and

 

(d)                                 he is entering into this Agreement knowingly
and voluntarily.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
    day of October, 2004.

 

INAMED CORPORATION

EXECUTIVE

 

 

 

 

By:

/s/ James E. Bolin

 

/s/ Nicholas L. Teti

 

Title: Member of the Board of Directors

Nicholas L. Teti

 

 

Address:

Address:

5540 Ekwill Street, Suite D

 2809 Holly Road

Santa Barbara, California 93111

Santa Barbara, California 93105

 

 

Date:

 October 29, 2004

 

 

 

 

 

Date:

 October 29, 2004

 

 

17

--------------------------------------------------------------------------------